                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Kelvin Andre Dixon, Sr.                                          Docket No. 5:18-CR-182-1FL

                                     Petition for Action on Probation

COMES NOW Melissa K. Lunsmann, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Kelvin Andre Dixon, Sr., who, upon an earlier
plea of guilty to False Statement and Declaration, in violation of 18 U.S.C. § 152(3), was sentenced by the
Honorable Louise W. Flanagan, U.S. District Judge, on December 13, 2018, to 3 years probation under the
conditions adopted by the court.

On August 30, 2019, a Violation Report was submitted advising the court that Dixon submitted to urinalysis
that tested positive for marijuana use. He enrolled in substance abuse treatment through PORT Human
Services and was permitted by the court to continue under supervision.

On January 24, 2020, a Violation Report was submitted advising the court that Dixon submitted to urinalysis
that tested positive for marijuana use. He returned to substance abuse treatment and was permitted by the
court to continue under supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 11, 2020, the defendant submitted to urinalysis that was confirmed positive for marijuana use.
Dixon was confronted with this result on March 25, 2020, and denied using marijuana, but agreed to comply
with sanctions. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dewayne L. Smith                                 /s/ Melissa K. Lunsmann
Dewayne L. Smith                                     Melissa K. Lunsmann
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: (910) 346-5103
                                                     Executed On: March 26, 2020
Kelvin Andre Dixon, Sr.
Docket No. 5:18-CR-182-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                 27th
Considered and ordered this _________                March
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
